  Case 1:18-cv-03159-SJ-SJB Document 86 Filed 09/13/19 Page 1 of 2 PageID #: 9099

                                                                           WWW.RIVKINRA DLE R.COM




P R I S C I L L A D. K AM
(516) 357 -3341
priscilla.kam@ri vkin.com




                                                  September 13, 2019


BY ECF
Honorable Sterling Johnson, Jr.
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


          Re:       Government Employees Insurance Co., et al. v. Epione Medical, P.C. et al.
                    Docket No. 1:18-cv-03159(SJ)(SJB)


Dear Judge Johnson:

This firm represents Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,
GEICO General Insurance Company, and GEICO Casualty Company (collectively “Plaintiffs” or
“GEICO”) in connection with the above-referenced matter.

Pursuant to Your Honor’s Individual Rules, we write to request that the Court approve of the following
revised briefing schedule with regard to Plaintiffs’ Motion to Stay Pending Collections Arbitrations and
Suits (see Docket No. 84), which has been agreed upon by counsel for Plaintiffs and for all Defendants:

     •    Defendants’ opposition shall be served on or before October 3, 2019; and

     •    Plaintiffs’ reply, if any, shall be served on or before October 25, 2019.

On October 25, 2019, in accordance with Section III.E of Your Honor’s Individual Rules, GEICO shall file
a complete set of motion papers with the Court and furnish to chambers a courtesy copy of the same.
  Case 1:18-cv-03159-SJ-SJB Document 86 Filed 09/13/19 Page 2 of 2 PageID #: 9100
September 13, 2019
Hon. Sterling Johnson, Jr.




If the foregoing is acceptable to the Court, we respectfully request that the Court so-order this letter. We
thank the Court for its time and attention to this matter.

                                             Respectfully submitted,

                                             RIVKIN RADLER LLP
                                             Priscilla D. Kam
                                             Priscilla D. Kam


                                             SO ORDERED:


                                             __________________________

                                             HON. STERLING JOHNSON, JR., U.S.D.J.


Cc:    All counsel of record (via ECF)
